DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-7, 12,14,15, and 16, is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2007/127879 and Aasheim et al., (US 2003/0163633), both sited as prior art in the IDS.
As per claim 1, WO 2007/127879 teaches a device for performing at least one medical action at a human or animal body (implicitly disclosed by “infusion pump 128,” Fig. 1); wherein the device comprises an energy source and a computer (“bedside/hospital monitoring 500,” Fig. 1); wherein the computer a) comprises a first erasable non-volatile memory (“flash memory,” [0070]), and b) is configured for performing at least one application, the application being configured i) to control the medical action ([0069]).
WO 2007/127879 does not expressly teach step ii) to prioritize the medical action over a memory cleaning called by a wear leveling. However, Aasheim’s system shows the prioritization of actions based on the wear status of a flash memory (i.e. wear level algorithms). (Aasheim, [0032-0041, 0081-0114]) It would have been obvious to one at the time of applicant’s invention to use the method of prioritizing a device action over a memory cleaning (wear status) because doing so would improve the lifetime performance of the device. (Aasheim, [0001-0004]) 
As per claim 2, WO 2007/127879-Aasheim teaches wherein the wear leveling is called by a wear leveling algorithm, wherein the wear leveling algorithm is comprised by the application. (Aasheim, [0081-0114])
As per claim 3, WO 2007/127879-Aasheim teaches wherein the prioritizing is called by a prioritizing algorithm, wherein the prioritizing algorithm is comprised by the application.  (Aasheim, [0081-0114])
As per claim 4, WO 2007/127879-Aasheim teaches wherein the application is further configured to prioritize a securing of a communication connection of the device over the memory cleaning called by called by the wear leveling.  (Assheim, [0081-0114], WO 2007/127879, [0107]) 
As per claims 5 and 6, WO 2007/127879-Aasheim teaches wherein the device is designed to be operated in cycles or tasks, m16839212 c6. Aiornev Docket No. 007804-O901 14wherein each cycle or task is characterized by a duration, or a portion of 
As per claim 7, WO 2007/127879-Aasheim teaches wherein the device comprises an energy portioning component, wherein the energy portioning component is designed to provide the portion of energy and to be charged by the energy source.  (Assheim, [0081-0114], WO 2007/127879, [0040, 0107]) 
As per claim 12, WO 2007/127879-Aasheim teaches wherein the device does not comprise a wear level controller.  (Assheim, [0081-0114], WO 2007/127879, [0040, 0107]) 
As per claim 14, see the rejection for claim 1.
 As per claim 15, WO 2007/127879-Aasheim teaches use of the device according to claim 1 in a treatment of a diabetes mellitus. (WO 2007/127879 [0128])
As per claim 16, see the rejection for claim 1. 
Claim 8, 10, and 11, is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2007/127879 and Aasheim et al., (US 2003/0163633), and in further view of WO 2004/040585, all sited as prior art in the IDS.
As per claims 8, 10, and 11, WO 2007/127879-Aasheim does not expressly teach wherein the first erasable non-volatile memory comprises a) a data storage region, comprising a first set of valid data blocks, and b) a block allocation table, comprising a valid allocation entry for each valid data block of the first set.  However, WO 2004/040585 discloses a data storage region (454, Fig. 5a), comprising a first set of valid data blocks (physical blocks P0-Pn in table 465), and b) a block allocation table (462), comprising a valid allocation entry for each valid data block of the first set. It would have been obvious to one at the time of applicant’s invention to use the method of network control of remote devices with common memory means of WO 2004/040585 with WO 2007/127879’s handheld devices 120 and 138 because doing so would improve the performance of WO 2007/127879-Aasheim. (WO 2004/040585, pg.1 lines34-pg.2, lines 1-4) 
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 


Conclusion
25. The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. When responding to this office action, http: / / www .uspto.gov/interview practice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176. The fax/phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
26.
27.    /TAMMARA R PEYTON/
28.    Primary Examiner, Art Unit 2184
29   March 13, 2021